Determination of respondent New' York City Housing Authority dated December 8, 1993, which terminated petitioner’s public housing tenancy on the ground of nondesirability, unanimously annulled to the extent of vacating the penalty of termination, the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Walter Schackman, J.], entered February 7,1995) remanded to respondent for imposition of a lesser penalty, and the determination otherwise confirmed, without costs.
While respondent’s determination of nondesirability is supported by substantial evidence of petitioner’s actions, including screaming profanities, racial epithets and making threats to respondent’s employees, the penalty of termination shocks our sense of fairness, in that the two incidents occurred during a time of much stress for this 15-year tenant, when local drug dealers were making her fear for the life of her son and herself and her request for a transfer remained unfulfilled (cf., Matter of Milton v Christian, 99 AD2d 984). Concur—Ellerin, J. P., Wallach, Kupferman, Williams and Mazzarelli, JJ.